UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-07388 ­­ Value Line Small Cap Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: March 31 Date of reporting period: March 31, 2013 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 3/31/13 is included with this Form. INVESTMENT ADVISER EULAV Asset Management 7 Times Square 21st Floor A N N U A L R E P O R T New York, NY 10036-6524 M a r c h 3 1 , 2 0 1 3 DISTRIBUTOR EULAV Securities LLC Value Line Small Cap Opportunities Fund, Inc. (formerly, Value Line Emerging Opportunities Fund, Inc.) Value Line Asset Allocation Fund, Inc. 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Funds (obtainable from the Distributor). #00097601 To Our Value Line Small Cap To Our Shareholders (unaudited): Enclosed is your combined annual report for Value Line Small Cap Opportunities Fund and Value Line Asset Allocation Fund for the fiscal year ended March 31, 2013. I encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. Our new combined reports are designed to be easier to read and help lower your Fund’s expenses for printing and postage. To better reflect its investment emphasis, the Value Line Emerging Opportunities Fund recently changed its name to Value Line Small Cap Opportunities Fund (the “Fund”). Also, Lipper Inc., the well-known independent fund analysis service, has moved the Fund to the small-capitalization growth category from mid-cap growth. We are pleased to report that the Value Line Small Cap Opportunities Fund, Inc. earned a total return of 18.51% for the latest 12-month period. That compared with a total return of 16.30% for the Russell 2000 Index(1), a benchmark of small-cap stocks. The Fund particularly benefited from its small-cap stock investments in the Industrials sector, where holdings such as Middleby Corp., Lennox International, and Genesee & Wyoming rose 50% or more. Also a plus, versus the benchmark, was our underweighting of the weak Information Technology sector. Another key driver was a 67% gain in Flowers Foods, one of the Fund’s largest holdings. A negative in the period was the Fund’s underweighting of the rebounding Financial Services sector. Our disciplined investment strategy has served the Fund well since its founding 20 years ago. We invest in higher-quality stocks, those that represent financially strong companies with solid records of consistent growth in both earnings and stock price, built upon enviable stables of proprietary products and services. At the same time, we limit trading costs by sticking with these proven winners for as long as merited by their performance. Annual portfolio turnover has averaged a moderate 11.4% over the past five fiscal years. But we do not hesitate to sell when a leader transforms into a laggard, replacing the issue with a company that shows superior operating and stock price momentum. The Fund is well diversified with about 150 stockholdings across a wide variety of industries. We typically invest less than 1% of assets in any new holding, though successful investments can then grow to well over 1% of assets. The Russell 2000 Index is representative of the smaller capitalization stocks traded in the United States. This is an unmanaged index and does not reflect charges, expenses, or taxes, so it is not possible to invest in this Index. 2 Opportunities Fund Shareholders Morningstar, the independent mutual fund advisory service, awards an overall rank of Four Stars to the Fund in the Mid-Cap Growth category (3yr/5 stars, 5yr/4 stars, 10yr/3 stars out of 5 stars; 645, 564 & 417 funds respectively) as of March 31, 2013. Relative to category peers, Morningstar gives the Fund an overall Return rating of Above Average and an overall Risk rating of Below Average, which is a combination sought by many investors. Our time-tested discipline, plus the emphasis on higher-quality stocks and the portfolio’s wide diversification, will continue to limit the risk exposure of our shareholders, we believe. At the helm is the same portfolio manager who has piloted the Fund since 1998. Thank you for your continued confidence in us. Sincerely, /s/ Mitchell Appel Mitchell Appel. President /s/ Stephen E. Grant Stephen E. Grant, Portfolio Manager Past performance does not guarantee future results. Investment return and principal value of an investment can fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost; and that current performance may be lower or higher than the performance data quoted. Investors should carefully consider the investment objectives, risks, charges and expense of a fund. This and other important information about a fund is contained in the fund’s prospectus. A copy of our fund’s prospectus can be obtained free of charge by going to our website at www.vlfunds.com or calling 800.243.2729. Risk Ratings: 3yr Below Average, 5yr Below Average, 10yr Below Average as of 3/31/2013 Return Rating: 3yr High, 5yr Above Average, 10yr Average as of 3/31/2013 The Morningstar RatingTM for funds methodology rates funds based on an enhanced Morningstar Risk-Adjusted Return measure, which also accounts for the effects of all sales charges, loads, or redemption fees. Funds are ranked by their Morningstar Risk-Adjusted Return scores and stars are assigned using the following scale: 5 stars for top 10%; 4 stars next 22.5%; 3 stars next 35%; 2 stars next 22.5%; 1 star for bottom 10%. Funds are rated for up to three periods: the trailing three-, five-, and 10-years. For a fund that does not change categories during the evaluation period, the overall rating is calculated using the following weights: At least 3 years, but less than 5 years uses 100% three-year rating. At least 5 years but less than 10 years uses 60% five-year rating / 40% three-year rating. At least 10 years uses 50% ten-year rating / 30% five-year rating / 20% three-year rating. 3 To Our Value Line Asset Allocation To Our Shareholders (unaudited): We are pleased to report that the Value Line Asset Allocation Fund, Inc. (the “Fund”) earned a total return of 12.05% for the 12-month period. That outpaced the 9.88% total return of the Fund’s blended 60/40 benchmark, which consists of a 60% weighting of the Standard & Poor’s 500 Stock Index(1) (up 13.96% for the period) and a 40% weighting of the Barclays Capital Aggregate Bond Index(2) (up 3.77% for the period). Your Fund benefited from its overweight allocation to stocks during a strong period for the stock market. Another plus versus the benchmark was the Fund’s avoidance of significant losses in the weak technology stocks such as Apple, Intel and Microsoft. Also key was good stock selection in the Industrials sector, including gains of 55%-60% in two railway stocks, Kansas City Southern and Canadian Pacific. The Fund’s strong long-term track record has been widely recognized. Morningstar, the independent mutual fund advisory service, gives the Fund the highest rank of Five Stars (among 332 funds for three years, 303 funds for five years, 132 funds for ten years and 332 funds overall) in the Aggressive Allocation category. Lipper Inc., another independent mutual fund advisory service, awards the Fund its top Lipper Leader Overall rating of 5 versus peers in three different categories: Total Return (518 funds), Consistent Return (515) and Tax Efficiency (518). Also, the investment broker Charles Schwab places your Fund on its Select List of favored opportunities. Since the Fund’s inception nearly 20 years ago, it has achieved an average total return of 9.88% a year through March 31, 2013. It’s noteworthy that this has been accomplished even while holding a significant portion of assets in bonds and cash, thus limiting the risk exposure of our shareholders. Indeed, Morningstar gives the Fund an Overall Risk rating of Below Average relative to its peer group, Aggressive Allocation (332 funds). Meanwhile, the Fund has outpaced its 60/40 benchmark for the 1-year, 3-year, 5-year and 10-year periods ending March 31, 2013, and its returns rank in the top quintile of its Lipper category for each of those time periods. Key to the Fund’s long-term success is our disciplined investment strategy. This is a portfolio of growth stocks, representing companies that have demonstrated an ability to increase their earnings and stock price consistently over time. The resulting high quality of the portfolio’s holdings is one more way that we limit your risk exposure. We invest in stocks showing strong earnings momentum and stock price momentum, relative to other stocks. And we do not hesitate to sell when a leader fades into a laggard, prompting the replacement of the issue in the portfolio with a company that shows superior growth characteristics. Yet another way we reduce risk is through wide diversification of the portfolio. The Fund currently holds about 200 stocks across many different industries and representing a wide variety of company sizes. Large-capitalization companies make up about 40% of the stock investments; mid-cap, 40%; and small-cap, 20%. As for bondholdings, the Fund’s mandate is to invest only in higher-quality issues. The portfolio currently holds a large variety of Treasury, government agency, mortgage and corporate bonds, with average maturities of intermediate term. (1) The Standard & Poor’s 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes, so it is not possible to directly invest in this Index. (2) The Barclays Capital Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar denominated, fixed-rate taxable bond market, including Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM pass-through’s), ABS, and CMBS. This is an unmanaged index and does not reflect charges, expenses or taxes. It is not possible to directly invest in this index. 4 Fund Shareholders As of the fiscal year end on March 31, the Fund’s asset allocation was 65% in stocks, 29% in bonds, and 6% in cash equivalents. During the 12-month period we took advantage of market pullbacks to add to stockholdings, increasing the stock allocation to over 75% of assets at times. As the stock market rose strongly in early 2013, however, we reallocated some assets out of stocks and back into bonds and cash. Asset allocation of the Fund is primarily determined by Value Line’s proprietary stock market model, which monitors certain economic and financial variables. We will maintain the Fund’s time-tested discipline, which has been spearheaded by the same lead portfolio manager since the Fund’s inception in 1993. Thank you for your continued confidence in us. Sincerely, /s/ Mitchell Appel Mitchell Appel. President /s/ Stephen E. Grant Stephen E. Grant, Portfolio Manager Past performance does not guarantee future results. Investment return and principal value of an investment can fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost; and that current performance may be lower or higher than the performance data quoted. Investors should carefully consider the investment objectives, risks, charges and expense of a fund. This and other important information about a fund is contained in the fund’s prospectus. A copy of our fund’s prospectus can be obtained free of charge by going to our website at www.vlfunds.com or calling 800.243.2729. The Morningstar RatingTM for funds methodology rates funds based on an enhanced Morningstar Risk-Adjusted Return measure, which also accounts for the effects of all sales charges, loads, or redemption fees. Funds are ranked by their Morningstar Risk-Adjusted Return scores and stars are assigned using the following scale: 5 stars for top 10%; 4 stars next 22.5%; 3 stars next 35%; 2 stars next 22.5%; 1 star for bottom 10%. Funds are rated for up to three periods: the trailing three-, five-, and 10-years. For a fund that does not change categories during the evaluation period, the overall rating is calculated using the following weights: At least 3 years, but less than 5 years uses 100% three-year rating. At least 5 years but less than 10 years uses 60% five-year rating / 40% three-year rating. At least 10 years uses 50% ten-year rating / 30% five-year rating / 20% three-year rating. Lipper Leader ratings are derived from highly sophisticated formulas that analyze funds against clearly defined criteria. Funds are compared to similar funds, and only those that truly stand out are awarded Lipper Leader status. Funds are ranked against their peers on each of four measures: Total Return, Consistent Return, Preservation, and Expense. A fifth measure, Tax Efficiency, applies in the United States. Scores are subject to change every month and are calculated for the following periods: 3-year, 5-year, 10-year, and overall. The overall calculation is based on an equal-weighted average of percentile ranks for each measure over 3-year, 5-year, and 10-year periods (if applicable). For each measure, the highest 20% of funds in each peer group are named Lipper Leaders. The next 20% receive a rating of 4; the middle 20% are rated 3; the next 20% are rated 2, and the lowest 20% are rated 1. Total Return: 3yr / 5, 5yr / 5 & 10yr / 5 (515, 474 & 272 funds respectively) Consistent Return: 3yr / 5, 5yr / 4 & 10yr / 4 (515, 471 & 267 funds respectively) Tax Efficiency: 3yr / 4, 5yr / 5 & 10yr / 4 (518, 474 & 272 funds respectively) 5 Economic Highlights (unaudited) The S&P 500 continued to climb in the new year returning 10.61% through March 31st. The equity market has found support from a significantly stronger real estate market and a modest drop in the national unemployment rate. Consumer spending ended 2012 on a high note and continued to tick up in early 2013. Household consumption in the first quarter climbed at a 3.2% rate, higher than expected by many economists. This higher rate of spending was partly due to a sharp drop in the savings rate. Despite seeing some resilience from the consumer, the U.S. economy grew less than expected in the first quarter. Gross domestic product rose at a 2.5% annual rate. While the expectation had been for a 3% growth rate, the weaker number was attributed to a drop in government spending, particularly in terms of outlays for defense. Assuming fiscal policy is clarified enough by midyear to encourage a rebound in government and capital spending, a 3% growth rate in the U.S. is possible in late 2013. The unemployment rate ticked down in March. The national unemployment rate stood at 7.6% at the end of March, down from 7.8% at year end, though with significant variation among the states. While a number of states posted unemployment rates under 6%, there were several states, including California, with rates still exceeding 9%. Despite a modest improvement in job creation, it has not been strong enough for the Fed to alter its economic stimulus policy of keeping short term interest rates at extremely low levels. The Fed has reaffirmed its policy of future monetary tightening being contingent on the unemployment rate falling below 6.5% or inflation breaching 2.5%. Despite a growing economy, albeit one experiencing somewhat tepid growth, inflationary pressures have remained modest this year. Consumer prices have remained in check, with the National Consumer Price Index rising 1.7% in 2012, and edging up only 1.5% for the 12 months ending March 31st. Limited wage growth has contributed to this relatively benign inflationary environment. 6 (unaudited) The following graph compares the performance of the Value Line Small Cap Opportunities Fund, Inc. to that of the Russell 2000 Stock Index (the “Index”). The Value Line Small Cap Opportunities Fund, Inc. is a professionally managed mutual fund, while the Index is not available for investment and is unmanaged. The returns for the Index do not reflect charges, expenses or taxes but do include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in the Value Line Small Cap Opportunities Fund, Inc. and the Russell 2000 Stock Index* Performance Data: ** Average Annual Growth of an Assumed Total Return Investment of $10,000 1 year ended 3/31/13 18.51% 5 years ended 3/31/13 7.94% 10 years ended 3/31/13 10.98% * The Russell 2000 Stock Index is representative of the smaller capitalization stocks traded in the United States. ** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 7 (unaudited) The following graph compares the performance of the Value Line Asset Allocation Fund, Inc. to that of the Barclays Capital U.S. Government/Credit Bond Index, S&P 500 Index, and the 60/40 S&P Index/Barclays Capital Aggregate Bond Index, (the “Indices”). The Value Line Asset Allocation Fund, Inc. is a professionally managed mutual fund, while the Indices are not available for investment and are unmanaged. The returns for the Indices do not reflect charges, expenses or taxes, but do include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in the Value Line Asset Allocation Fund, Inc., Barclays Capital U.S. Government/Credit Bond Index, S&P 500 Index, and 60/40 S&P 500 Index/Barclays Capital Aggregate Bond Index* Performance Data: ** Average Annual Growth of an Assumed Total Return Investment of $10,000 1 year ended 3/31/13 12.05% 5 years ended 3/31/13 6.28% 10 years ended 3/31/13 8.94% * The 60/40 S&P 500 Index/Barclays Capital Aggregate Bond Index is an unmanaged blended index which consists of a 60% weighting of the Standard & Poor’s 500 Stock Index representative of the larger capitalization stocks traded in the United States and a 40% weighting of the Barclays Capital Aggregate Bond Indexis a broad-based benchmark that measures the investment grade, U.S. dollar denominated, fixed-rate taxable bond market, including Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM pass-through’s), ABS, and CMBS. The Barclays Capital U.S. Government/Credit Bond Index includes Treasuries and agencies that represent the government portion of the index, and includes publicly issued U.S. corporate and foreign debentures and secured notes that meet specified maturity, liquidity and quality requirements to represent the credit interests. The S&P 500 Index is representative of the U.S. stock market. ** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 8 FUND EXPENSES (unaudited): Example As a shareholder of the Funds, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2012 through March 31, 2013). Actual Expenses The first line in the table for each Fund provides information about actual account values and actual expenses. You may use this information, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line for each Fund under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line in the table for each Fund provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Expenses Beginning Ending paid during account value account value period 10/1/12 10/1/12 3/31/13 thru 3/31/13* Actual Value Line Small Cap Opportunities Fund, Inc. $ 1,000.00 $ 1,164.51 $ 7.02 Value Line Asset Allocation Fund, Inc. Hypothetical (5% return before expenses) Value Line Small Cap Opportunities Fund, Inc. Value Line Asset Allocation Fund, Inc. * Expenses are equal to the Fund’s annualized expense ratio of 1.30% and 1.18%, respectively, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 9 Value Line Small Cap Opportunities Fund, Inc. Portfolio Highlights at March 31, 2013 (unaudited) Ten Largest Holdings Issue Shares Value Percentage of Net Assets Middleby Corp. (The) $ 6,481,590 2.1% Flowers Foods, Inc. 1.9% Lennox International, Inc. 1.9% Waste Connections, Inc. 1.8% AptarGroup, Inc. 1.8% South Jersey Industries, Inc. 1.7% Kansas City Southern 1.7% Genesee & Wyoming, Inc. Class A 1.6% Lincoln Electric Holdings, Inc. 1.6% Arch Capital Group Ltd. 1.6% Asset Allocation – Percentage of Net Assets Equity Sector Weightings – Percentage of Total Investment Securities* * Sector weightings exclude short-term investments. 10 Value Line Asset Allocation Fund, Inc. Portfolio Highlights at March 31, 2013 (unaudited) Ten Largest Holdings Issue Principal Amount or Shares Value Percentage of Net Assets U.S. Treasury Notes, 1.00%, 9/30/16 $ $ 2,393,879 1.5% U.S. Treasury Notes, 1.38%, 9/30/18 $ 1.5% U.S. Treasury Notes, 1.38%, 2/28/19 $ 1.1% PepsiCo, Inc. 0.9% Affiliated Managers Group, Inc. 0.8% Cerner Corp. 0.8% Stericycle, Inc. 0.8% Praxair, Inc. 0.8% Kansas City Southern 0.8% Mettler-Toledo International, Inc. 0.8% Asset Allocation – Percentage of Net Assets Sector Weightings – Percentage of Total Investment Securities* * Sector weightings exclude short-term investments. 11 Schedule of Investments March 31, 2013 Value Line Small Cap Opportunities Fund, Inc. Shares Value COMMON STOCKS (90.8%) CONSUMER DISCRETIONARY (10.1%) Arbitron, Inc. $ Brinker International, Inc. Buckle, Inc. (The) (1) Buffalo Wild Wings, Inc. * Ctrip.com International Ltd. ADR * (1) Domino’s Pizza, Inc. DSW, Inc. Class A Genesco, Inc. * Hanesbrands, Inc. * John Wiley & Sons, Inc. Class A Life Time Fitness, Inc. * LKQ Corp. * Monro Muffler Brake, Inc. (1) O’Reilly Automotive, Inc. * Penn National Gaming, Inc. * Pool Corp. PVH Corp. Signet Jewelers Ltd. Wolverine World Wide, Inc. (1) CONSUMER STAPLES (5.0%) B&G Foods, Inc. Boston Beer Co., Inc. (The) Class A * (1) Casey’s General Stores, Inc. Church & Dwight Co., Inc. Flowers Foods, Inc. Harris Teeter Supermarkets, Inc. ENERGY (0.8%) Atwood Oceanics, Inc. * Hornbeck Offshore Services, Inc. * FINANCIALS (8.4%) Allied World Assurance Co. Holdings AG Amtrust Financial Services, Inc. (1) Shares Value Arch Capital Group Ltd. * $ Eaton Vance Corp. Equity Lifestyle Properties, Inc. REIT Equity One, Inc. REIT First Cash Financial Services, Inc. * First Financial Bankshares, Inc. (1) Portfolio Recovery Associates, Inc. * ProAssurance Corp. Prosperity Bancshares, Inc. RLI Corp. Stifel Financial Corp. * HEALTH CARE (4.3%) Akorn, Inc. * Alexion Pharmaceuticals, Inc. * Catamaran Corp. * Computer Programs & Systems, Inc. Henry Schein, Inc. * HMS Holdings Corp. * IDEXX Laboratories, Inc. * Mednax, Inc. * MWI Veterinary Supply, Inc. * Owens & Minor, Inc. (1) STERIS Corp. Techne Corp. Volcano Corp. * INDUSTRIALS (37.2%) Actuant Corp. Class A Acuity Brands, Inc. Advisory Board Co. (The) * AMETEK, Inc. Applied Industrial Technologies, Inc. AZZ, Inc. Carlisle Companies, Inc. Chart Industries, Inc. * Chicago Bridge & Iron Co. N.V. See Notes to Financial Statements. 12 March 31, 2013 Shares Value CLARCOR, Inc. $ Clean Harbors, Inc. * Copa Holdings S.A. Class A Copart, Inc. * Dun & Bradstreet Corp. (The) (1) EnerSys * EnPro Industries, Inc. * Esterline Technologies Corp. * Gardner Denver, Inc. Genesee & Wyoming, Inc. Class A * Graco, Inc. Grupo Aeroportuario del Sureste S.A.B. de C.V. ADR (1) Healthcare Services Group, Inc. HEICO Corp. HUB Group, Inc. Class A * IDEX Corp. IHS, Inc. Class A * ITT Corp. Kansas City Southern Kirby Corp. * Lennox International, Inc. Lincoln Electric Holdings, Inc. Macquarie Infrastructure Co. LLC Middleby Corp. (The) * Nordson Corp. RBC Bearings, Inc. * Rollins, Inc. Roper Industries, Inc. Rush Enterprises, Inc. Class A * Stericycle, Inc. * Teledyne Technologies, Inc. * Toro Co. (The) Towers Watson & Co. Class A Valmont Industries, Inc. Wabtec Corp. Waste Connections, Inc. Woodward Inc. Shares Value INFORMATION TECHNOLOGY (9.1%) Advent Software, Inc. * $ Anixter International, Inc. ANSYS, Inc. * Coherent, Inc. CommVault Systems, Inc. * Concur Technologies, Inc. * (1) Heartland Payment Systems, Inc. j2 Global, Inc. (1) MICROS Systems, Inc. * NCR Corp. * Netgear, Inc. * Salesforce.com, Inc. * Solera Holdings, Inc. Synchronoss Technologies, Inc. * Trimble Navigation Ltd. * Ultimate Software Group, Inc. (The) * WEX, Inc. * MATERIALS (8.4%) AptarGroup, Inc. Cytec Industries, Inc. Greif, Inc. Class A KapStone Paper and Packaging Corp. LSB Industries, Inc. * NewMarket Corp. Packaging Corp. of America Rockwood Holdings, Inc. Scotts Miracle-Gro Co. (The)Class A Sigma-Aldrich Corp. Silgan Holdings, Inc. TELECOMMUNICATION SERVICES (1.1%) SBA Communications Corp. Class A * See Notes to Financial Statements. 13 Schedule of Investments Shares Value UTILITIES (6.4%) Atmos Energy Corp. $ Cia de Saneamento Basico do Estado de Sao Paulo ADR * Cleco Corp. El Paso Electric Co. ITC Holdings Corp. New Jersey Resources Corp. (1) Northwest Natural Gas Co. NorthWestern Corp. Piedmont Natural Gas Co., Inc. (1) Questar Corp. South Jersey Industries, Inc. Southwest Gas Corp. TOTAL COMMON STOCKS (Cost $162,842,120) (90.8%) Principal Amount Value SHORT-TERM INVESTMENTS (13.6%) REPURCHASE AGREEMENTS (9.4%) $ With Morgan Stanley, 0.15%, dated 03/28/13, due 04/01/13, delivery value $29,000,483 (collateralized by $29,060,000 U.S. Treasury Notes 1.000% due 03/31/17, with a value of $29,578,425) INVESTMENTS OF CASH COLLATERAL FOR SECURITIES ON LOAN (4.2%) JOINT REPURCHASE AGREEMENTS (4.2%) Joint Repurchase Agreement with Morgan Stanley, 0.17%, dated 03/28/13, due 04/01/13, delivery value $3,261,544 (collateralized by $3,326,720 U.S. Treasury Note 2.500% due 03/31/15, with a value of $3,288,038) Principal Amount Value $ Joint Repurchase Agreement with Barclays, 0.15%, dated 03/28/13, due 04/01/13, delivery value $5,947,508 (collateralized by $6,066,360 U.S. Treasury Note 0.500% due 07/31/17, with a value of $6,061,647) $ Joint Repurchase Agreement with Credit Suisse First Boston, 0.18%, dated 03/28/13, due 04/01/13, delivery value $3,837,115 (collateralized by $3,913,876 U.S. Treasury Note 0.625% due 09/30/17, with a value of $3,901,867) TOTAL INVESTMENTS OF CASH COLLATERAL FOR SECURITIES ON LOAN (Cost $13,045,929) (4.2%) TOTAL SHORT-TERM INVESTMENTS (Cost $42,045,929) (13.6%) TOTAL INVESTMENT SECURITIES (104.4%) (Cost $204,888,049) $ EXCESS OF LIABILITIES OVER CASH AND OTHER ASSETS (-4.4%) ) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($308,754,155 ÷ 7,292,359 shares outstanding). $ A portion or all of the security was held on loan. As of March 31, 2013, the market value of the securities on loan was $12,167,877. * Non-income producing. ADR American Depositary Receipt. REIT Real Estate Investment Trust. See Notes to Financial Statements. 14 March 31, 2013 Value Line Asset Allocation Fund, Inc. Shares Value COMMON STOCKS (65.8%) CONSUMER DISCRETIONARY (8.3%) Arbitron, Inc. $ AutoZone, Inc. * BorgWarner, Inc. * Brinker International, Inc. Buffalo Wild Wings, Inc. * Coach, Inc. Darden Restaurants, Inc. Dick’s Sporting Goods, Inc. Domino’s Pizza, Inc. DSW, Inc. Class A Genesco, Inc. * Genuine Parts Co. Gildan Activewear, Inc. John Wiley & Sons, Inc. Class A Johnson Controls, Inc. LKQ Corp. * Luxottica Group S.p.A. ADR McDonald’s Corp. Movado Group, Inc. NIKE, Inc. Class B O’Reilly Automotive, Inc. * Penn National Gaming, Inc. * Pool Corp. PVH Corp. Service Corporation International Starbucks Corp. TJX Companies, Inc. (The) VF Corp. Wolverine World Wide, Inc. (1) Yum! Brands, Inc. CONSUMER STAPLES (7.1%) Boston Beer Co., Inc. (The) Class A * BRF - Brasil Foods S.A. ADR British American Tobacco PLC ADR (1) Bunge Ltd. Casey’s General Stores, Inc. Church & Dwight Co., Inc. Shares Value Coca-Cola Femsa, SAB de C.V. ADR (1) $ Costco Wholesale Corp. Energizer Holdings, Inc. Flowers Foods, Inc. Fomento Economico Mexicano SAB de C.V. ADR General Mills, Inc. Harris Teeter Supermarkets, Inc. Hormel Foods Corp. Ingredion, Inc. J&J Snack Foods Corp. Nestle SA ADR PepsiCo, Inc. Reynolds American, Inc. Whole Foods Market, Inc. ENERGY (2.0%) Atwood Oceanics, Inc. * Cameron International Corp. * Enbridge, Inc. FMC Technologies, Inc. * Noble Energy, Inc. Ultrapar Participacoes S.A. ADR FINANCIALS (7.8%) ACE Ltd. Affiliated Managers Group, Inc. * AFLAC, Inc. Alleghany Corp. * American Campus Communities, Inc. REIT American Tower Corp. REIT Arch Capital Group Ltd. * Bank of Montreal Bank of Nova Scotia BlackRock, Inc. BOK Financial Corp. BRE Properties, Inc. REIT Camden Property Trust REIT Enstar Group Ltd. * Equity One, Inc. REIT See Notes to Financial Statements. 15 Schedule of Investments Shares Value FBL Financial Group, Inc. Class A $ HCP, Inc. REIT LTC Properties, Inc. REIT M&T Bank Corp. (1) PartnerRe Ltd. Portfolio Recovery Associates, Inc. * ProAssurance Corp. Prosperity Bancshares, Inc. RLI Corp. Royal Bank of Canada Signature Bank * T. Rowe Price Group, Inc. Wells Fargo & Co. HEALTH CARE (6.8%) Akorn, Inc. * Alexion Pharmaceuticals, Inc. * Allergan, Inc. Bio-Rad Laboratories, Inc. Class A * Bio-Reference Laboratories, Inc. * (1) C.R. Bard, Inc. Catamaran Corp. * Cerner Corp. * Edwards Lifesciences Corp. * Express Scripts Holding Co. * Fresenius Medical Care AG & Co. KGaA ADR Henry Schein, Inc. * HMS Holdings Corp. * IDEXX Laboratories, Inc. * Mednax, Inc. * Mettler-Toledo International, Inc. * MWI Veterinary Supply, Inc. * Novo Nordisk A/S ADR ResMed, Inc. (1) Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. Shares Value INDUSTRIALS (19.2%) Acuity Brands, Inc. $ Advisory Board Co. (The) * AMETEK, Inc. C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Canadian Pacific Railway Ltd. (1) Carlisle Companies, Inc. Chicago Bridge & Iron Co. N.V. CLARCOR, Inc. Clean Harbors, Inc. * Copart, Inc. * Danaher Corp. Donaldson Co., Inc. Eaton Corp. PLC Esterline Technologies Corp. * Fastenal Co. FedEx Corp. Franklin Electric Co., Inc. Gardner Denver, Inc. Healthcare Services Group, Inc. HEICO Corp. IDEX Corp. IHS, Inc. Class A * Iron Mountain, Inc. ITT Corp. J.B. Hunt Transport Services, Inc. Kansas City Southern Kirby Corp. * L-3 Communications Holdings, Inc. Lincoln Electric Holdings, Inc. Nordson Corp. Parker Hannifin Corp. Precision Castparts Corp. Republic Services, Inc. Rockwell Automation, Inc. Rockwell Collins, Inc. Rollins, Inc. Roper Industries, Inc. See Notes to Financial Statements. 16 March 31, 2013 Shares Value Rush Enterprises, Inc. Class A * $ Ryanair Holdings PLC ADR Snap-on, Inc. Stericycle, Inc. * Teledyne Technologies, Inc. * Toro Co. (The) Union Pacific Corp. United Technologies Corp. Valmont Industries, Inc. W.W. Grainger, Inc. Wabtec Corp. Waste Connections, Inc. Woodward Inc. INFORMATION TECHNOLOGY (5.3%) Accenture PLC Class A Alliance Data Systems Corp. * Amphenol Corp. Class A ANSYS, Inc. * Apple, Inc. CGI Group, Inc. Class A * Cognizant Technology Solutions Corp. Class A * Equinix, Inc. * Fiserv, Inc. * j2 Global, Inc. (1) MasterCard, Inc. Class A NCR Corp. * Salesforce.com, Inc. * Trimble Navigation Ltd. * Ultimate Software Group, Inc. (The) * WEX, Inc. * MATERIALS (7.2%) Air Products & Chemicals, Inc. Airgas, Inc. AptarGroup, Inc. Ball Corp. CF Industries Holdings, Inc. Crown Holdings, Inc. * Cytec Industries, Inc. Ecolab, Inc. Shares Value FMC Corp. $ Hawkins, Inc. NewMarket Corp. Packaging Corp. of America PPG Industries, Inc. Praxair, Inc. Rockwood Holdings, Inc. Sherwin-Williams Co. (The) Sigma-Aldrich Corp. Silgan Holdings, Inc. Valspar Corp. (The) TELECOMMUNICATION SERVICES (0.8%) Crown Castle International Corp. * SBA Communications Corp. Class A * UTILITIES (1.3%) Cleco Corp. El Paso Electric Co. ITC Holdings Corp. ONEOK, Inc. Questar Corp. South Jersey Industries, Inc. Wisconsin Energy Corp. TOTAL COMMON STOCKS (Cost $72,919,109) (65.8%) Principal Amount Value U.S. GOVERNMENT AGENCY OBLIGATIONS (7.3%) $ Federal Home Loan Mortgage Corp. 0.75%, 1/12/18 Federal Home Loan Mortgage Corp. 4.50%, 6/15/23 Federal Home Loan Mortgage Corp. 4.50%, 10/15/27 Federal Home Loan Mortgage Corp. 4.50%, 3/15/36 Federal Home Loan Mortgage Corp., Gold PC Pool# A95404 4.00%, 12/1/40 See Notes to Financial Statements. 17 Schedule of Investments Principal Amount Value $ Federal Home Loan Mortgage Corp., Gold PC Pool# A97264 4.00%, 2/1/41 $ Federal Home Loan Mortgage Corp., Gold PC Pool# C03516 4.00%, 9/1/40 Federal Home Loan Mortgage Corp., Gold PC Pool# G08469 3.50%, 12/1/41 Federal Home Loan Mortgage Corp., Gold PC Pool# J03316 5.00%, 9/1/21 Federal Home Loan Mortgage Corp., Gold PC Pool# J13885 3.50%, 12/1/25 Federal Home Loan Mortgage Corp., Gold PC Pool# Q05649 4.00%, 1/1/42 Federal Home Loan Mortgage Corp., Gold PC Pool# Q05714 4.00%, 1/1/42 Federal Home Loan Mortgage Corporation Pool #G08488 3.50%, 4/1/42 Federal National Mortgage Association 1.25%, 1/30/17 Federal National Mortgage Association 0.88%, 2/8/18 Federal National Mortgage Association 4.50%, 4/1/40 Federal National Mortgage Association 4.50%, 7/1/40 Federal National Mortgage Association Pool #AB1796 3.50%, 11/1/40 Federal National Mortgage Association Pool #AB5024 3.00%, 4/1/42 Federal National Mortgage Association Pool #AB6286 2.50%, 9/1/27 Principal Amount Value $ Federal National Mortgage Association Pool #AJ6932 3.00%, 11/1/26 $ Federal National Mortgage Association Pool #AQ0287 3.00%, 10/1/42 Federal National Mortgage Association Pool #AR0930 2.50%, 1/1/28 Federal National Mortgage Association Pool #MA3894 4.00%, 9/1/31 Federal National Mortgage Association REMIC Trust Series 2009-88 Class MA4.50%, 10/25/39 Government National Mortgage Association 5.50%, 1/15/36 TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Cost $11,407,648) (7.3%) COMMERCIAL MORTGAGE-BACKED SECURITIES (1.5%) Citigroup Commercial Mortgage Trust, Series 2012-GC8, Class A4, 3.02%, 9/10/45 Federal Home Loan Mortgage Corp. Multifamily Structured Pass Through Certificates, Series K704, Class A2, 2.41%, 8/25/18 Federal Home Loan Mortgage Corp. Multifamily Structured Pass Through Certificates, Series K710, Class A2, 1.88%, 5/25/19 Government National Mortgage Association, Series 2013-12, Class B, 2.45%, 11/16/52 (2) Morgan Stanley Bank of America Merrill Lynch Trust, Series 2012-C5, Class A4, 3.18%, 8/15/45 See Notes to Financial Statements. 18 March 31, 2013 Principal Amount Value $ Morgan Stanley Bank of America Merrill Lynch Trust, Series 2012-C6, Class A4, 2.86%, 11/15/45 $ Morgan Stanley Bank of America Merrill Lynch Trust, Series 2013-C7, Class A4, 2.92%, 2/15/46 UBS-Barclays Commercial Mortgage Trust, Series 2012-C4, Class A5, 2.85%, 12/10/45 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $2,482,201) (1.5%) CORPORATE BONDS & NOTES (7.9%) COMMUNICATIONS (1.0%) Motorola Solutions, Inc., Senior Unsecured Notes, 3.50%, 3/1/23 Time Warner, Inc., Guaranteed Notes, 3.40%, 6/15/22 (1) Verizon Communications, Inc., Senior Unsecured Notes, 8.75%, 11/1/18 CONSUMER, CYCLICAL (0.7%) Johnson Controls, Inc., Senior Unsecured Notes, 3.75%, 12/1/21 Wyndham Worldwide Corp., Senior Unsecured Notes, 3.90%, 3/1/23 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp., 7.75%, 8/15/20 CONSUMER, NON-CYCLICAL (1.3%) AbbVie, Inc., Senior Unsecured Notes, 2.00%, 11/6/18 (3) Coca-Cola Enterprises, Inc., Senior Unsecured Notes, 3.25%, 8/19/21 Principal Amount Value $ JM Smucker Co. (The), Guaranteed Notes, 3.50%, 10/15/21 $ Medtronic, Inc., Senior Unsecured Notes, 2.75%, 4/1/23 Teva Pharmaceutical Finance Co. BV, Series 2, Guaranteed Notes, 3.65%, 11/10/21 ENERGY (0.6%) Enterprise Products Operating LLC, Guaranteed Notes, 3.70%, 6/1/15 Husky Energy, Inc., Senior Unsecured Notes, 3.95%, 4/15/22 Williams Partners L.P., Senior Unsecured Notes, 4.13%, 11/15/20 FINANCIAL (4.0%) ACE INA Holdings, Inc., Guaranteed Notes, 2.70%, 3/13/23 American Honda Finance Corp., Senior Unsecured Notes, 2.13%, 2/28/17 (3) Bank of America Corp. MTN, Senior Unsecured Notes, 3.30%, 1/11/23 Bank of America Corp. MTN, Series L, Senior UnsecuredNotes, 5.65%, 5/1/18 BB&T Corp. MTN, Senior Subordinated Notes, 3.95%, 3/22/22 BlackRock, Inc. Series 2, Senior Unsecured Notes, 5.00%, 12/10/19 Capital One NA/Mclean VA, Senior Notes, 1.50%, 3/22/18 Fifth Third Bank, Senior Unsecured Notes, 1.45%, 2/28/18 See Notes to Financial Statements. 19 Schedule of Investments Principal Amount Value $ Ford Motor Credit Co. LLC, Senior Unsecured Notes, 2.38%, 1/16/18 $ General Electric Capital Corp. MTN, Senior Unsecured Notes, 1.04%, 8/11/15 (2) General Electric Capital Corp. MTN, Senior Unsecured Notes, 3.35%, 10/17/16 Goldman Sachs Group, Inc. (The), Senior Unsecured Notes, 5.75%, 1/24/22 HCP, Inc., Senior Unsecured Notes, 3.15%, 8/1/22 HSBC Holdings PLC, Senior Unsecured Notes, 4.00%, 3/30/22 JPMorgan Chase & Co., Senior Unsecured Notes, 3.15%, 7/5/16 Morgan Stanley, Subordinated Notes, 4.88%, 11/1/22 (1) PNC Bank NA, Subordinated Notes, 2.95%, 1/30/23 SLM Corp., Senior Unsecured Notes, 5.50%, 1/25/23 Wells Fargo & Co., Series M, Subordinated Notes, 3.45%, 2/13/23 INDUSTRIAL (0.3%) Burlington Northern Santa Fe LLC, Senior Unsecured Notes, 3.05%, 9/1/22 Ryder System, Inc. MTN, Senior Unsecured Notes, 2.35%, 2/26/19 TOTAL CORPORATE BONDS & NOTES (Cost $12,192,927) (7.9%) CANADIAN GOVERNMENT BOND (0.2%) Province of Ontario Canada, Senior Unsecured Notes, 2.45%, 6/29/22 Principal Amount Value TOTAL CANADIAN GOVERNMENT BOND (Cost $356,395) (0.2%) $ FOREIGN GOVERNMENT OBLIGATIONS (0.5%) $ Asian Development Bank MTN, Senior Unsecured Notes, 1.38%, 3/23/20 International Bank for Reconstruction & Development, Senior Unsecured Notes, 0.50%, 4/15/16 TOTAL FOREIGN GOVERNMENT OBLIGATIONS (Cost $749,334) (0.5%) LONG-TERM MUNICIPAL SECURITIES (0.2%) University of Oklahoma (The), Revenue Bonds, Series B, 3.10%, 7/1/26 TOTAL LONG-TERM MUNICIPAL SECURITIES (Cost $249,378) (0.2%) U.S. TREASURY OBLIGATIONS (11.0%) U.S. TREASURY NOTES & BONDS (11.0%) U.S. Treasury Bonds, 5.50%, 8/15/28 U.S. Treasury Bonds, 5.38%, 2/15/31 U.S. Treasury Bonds, 4.63%, 2/15/40 U.S. Treasury Notes, 0.25%, 5/31/14 U.S. Treasury Notes, 0.25%, 2/15/15 U.S. Treasury Notes, 0.38%, 6/15/15 U.S. Treasury Notes, 1.88%, 6/30/15 U.S. Treasury Notes, 1.75%, 5/31/16 U.S. Treasury Notes, 1.00%, 9/30/16 See Notes to Financial Statements. 20 March 31, 2013 Principal Amount Value $ U.S. Treasury Notes, 0.88%, 12/31/16 $ U.S. Treasury Notes, 1.00%, 3/31/17 U.S. Treasury Notes, 1.88%, 9/30/17 U.S. Treasury Notes, 1.88%, 10/31/17 U.S. Treasury Notes, 0.63%, 11/30/17 U.S. Treasury Notes, 0.75%, 12/31/17 U.S. Treasury Notes, 1.50%, 8/31/18 U.S. Treasury Notes, 1.38%, 9/30/18 U.S. Treasury Notes, 1.38%, 12/31/18 U.S. Treasury Notes, 1.38%, 2/28/19 U.S. Treasury Notes, 1.38%, 1/31/20 U.S. Treasury Notes, 2.00%, 11/15/21 U.S. Treasury Notes, 1.63%, 11/15/22 TOTAL U.S. TREASURY OBLIGATIONS (Cost $17,455,097) (11.0%) SHORT-TERM INVESTMENTS (8.2%) REPURCHASE AGREEMENTS (5.8%) With Morgan Stanley, 0.15%, dated 03/28/13, due 04/01/13, delivery value $9,300,155 (collateralized by $9,320,000 U.S. Treasury Notes 1.000% due 03/31/17, with a value of $9,486,267) Principal Amount Value INVESTMENTS OF CASH COLLATERAL FOR SECURITIES ON LOAN (2.4%) JOINT REPURCHASE AGREEMENTS (2.4%) $ Joint Repurchase Agreement with Morgan Stanley, 0.17%, dated 03/28/13, due 04/01/13, delivery value $971,051 (collateralized by $990,456 U.S. Treasury Note 2.500% due 03/31/15, with a value of $978,939) $ Joint Repurchase Agreement with Barclays, 0.15%, dated 03/28/13, due 04/01/13, delivery value $1,770,736 (collateralized by $1,806,121 U.S. Treasury Note 0.500% due 07/31/17, with a value of $1,804,718) Joint Repurchase Agreement with Credit Suisse First Boston, 0.18%, dated 03/28/13, due 04/01/13, delivery value $1,142,414 (collateralized by $1,165,268 U.S. Treasury Note 0.625% due 09/30/17, with a value of $1,161,693) TOTAL INVESTMENTS OF CASH COLLATERAL FOR SECURITIES ON LOAN (Cost $3,884,130) (2.4%) TOTAL SHORT-TERM INVESTMENTS (Cost $13,184,130) (8.2%) TOTAL INVESTMENT SECURITIES (102.6%) (Cost $130,996,219) $ See Notes to Financial Statements. 21 Schedule of Investments Principal Amount Value EXCESS OF LIABILITIES OVER CASH AND OTHER ASSETS (-2.6%) $ ) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($159,281,114 ÷ 6,452,586 shares outstanding) $ * Non-income producing. A portion or all of the security was held on loan. As of March 31, 2013, the market value of the securities on loan was $3,661,732. The rate shown on floating rate securities is the rate at the end of the reporting period. The rate changes monthly. Pursuant to Rule 144A under the Securities Act of 1933, this security can only be sold to qualified institutional investors. ADR American Depositary Receipt. MTN Medium Term Note. REIT Real Estate Investment Trust. See Notes to Financial Statements. 22 Statements of Assets and Liabilities at March 31, 2013 Value Line Small Cap Value Line Asset Opportunities Fund, Inc. Allocation Fund, Inc. Assets: Investment securities, at value* Investments $ $ Repurchase agreements Total investments, at value $ $ Cash Receivable for capital shares sold Interest and dividends receivable Prepaid expenses Receivable for securities lending income Total Assets Liabilities: Payable upon return of securities on loan Payable for securities purchased Due to custodian Payable for capital shares redeemed Accrued expenses: Advisory fee Service and distribution plan fees Sub-transfer agent fees Directors’ fees and expenses Other Total Liabilities Net Assets $ $ Net assets consist of: Capital stock, at $0.001 par value (authorized 300,000,000 shares) $ $ Additional paid-in capital Undistributed (distributions in excess of) net investment income ) Accumulated net realized gain on investments and foreign currency Net unrealized appreciation of investments and foreign currency translations Net Assets $ $ Shares outstanding Net Asset Value, Offering and Redemption Price per Outstanding Share $ $ * Includes securities on loan of $ $ Cost of investments $ $ Cost of repurchase agreements $ $ See Notes to Financial Statements. 23 Statements of Operations for the Year Ended March 31, 2013 Value Line Small Cap Value Line Asset Opportunities Fund, Inc. Allocation Fund, Inc. Investment Income: Dividends (net of foreign withholding tax of $4,310 and $14,198, respectively) $ $ Interest Securities lending income Total Income Expenses: Advisory fee Service and distribution plan fees Sub-transfer agent fees Custodian fees Auditing and legal fees Transfer agent fees Directors’ fees and expenses Printing and postage Registration and filing fees Insurance Other Total Expenses Before Fees Waived and Custody Credits Less: Service and Distribution Plan Fees Waived — ) Less: Custody Credits ) ) Net Expenses Net Investment Income Net Realized and Unrealized Gain on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/ (Depreciation) on Investments and Foreign Exchange Transactions Net Increase in Net Assets from Operations $ $ See Notes to Financial Statements. 24 Statement of Changes in Net Assets for the Years Ended March 31, 2013 and 2012 Value Line Small Cap Opportunities Fund, Inc. Year Ended Year Ended March 31, 2013 March 31, 2012 Operations: Net investment income (loss) $ $ ) Net realized gain on investments Change in net unrealized appreciation/(depreciation) ) Net increase in net assets from operations Distributions to Shareholders: Net investment income ) — Net realized gain from investment transactions ) — Total Distributions ) — Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends and distributions to shareholders — Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total Increase/(Decrease) in Net Assets ) Net Assets: Beginning of year End of year $ $ Distributions in excess of net investment income, at end of year $ ) $ ) See Notes to Financial Statements. 25 Statement of Changes in Net Assets for the Years Ended March 31, 2013 and 2012 Value Line Asset Allocation Fund, Inc. Year Ended Year Ended March 31, 2013 March 31, 2012 Operations: Net investment income $ $ Net realized gain on investments and foreign currency Change in net unrealized appreciation/(depreciation) Net increase in net assets from operations Distributions to Shareholders: Net investment income ) ) Net realized gain from investment transactions ) ) Total Distributions ) ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends and distributions to shareholders Cost of shares redeemed ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets: Beginning of year End of year $ $ Undistributed net investment income, at end of year $ $ See Notes to Financial Statements. 26 Notes to Financial Statements 1. Significant Accounting Policies Value Line Small Cap Opportunities Fund, Inc. and the Value Line Asset Allocation Fund, Inc., (individually a “Fund” and collectively, the “Funds”) are each registered under the Investment Company Act of 1940, as amended, as diversified, open-end management investment companies. The Value Line Small Cap Opportunities Fund, Inc.’s primary investment objective is long-term growth of capital. The Value Line Asset Allocation Fund, Inc. seeks to achieve a high total investment return consistent with reasonable risk by investing primarily in a broad range of common stocks, bonds and money market instruments. The Value Line Asset Allocation Fund, Inc. will attempt to achieve its objective by following an asset allocation strategy, based on data derived from computer models for the stock and bond markets, that shifts the assets of the Fund among equity, debt and money market securities as the models indicate and its investment adviser, EULAV Asset Management (the “Adviser”), deems appropriate. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Funds in the preparation of their financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities of 60 days or less at the date of purchase are valued at amortized cost, which approximates market value. Short-term instruments with maturities greater than 60 days at the date of purchase are valued at the midpoint between the latest available and representative asked and bid prices, and commencing 60 days prior to maturity such securities are valued at amortized cost. The Board of Directors (the “Board”) has adopted procedures for valuing portfolio securities in circumstances where market quotes are not readily available, and has delegated the responsibility for applying the valuation methods to the Adviser. The Funds’Valuation Committee was established by the Board to oversee the implementation of the Fund’s valuation methods and to make fair value determinations on behalf of the Board, as instructed. The Adviser monitors the continued appropriateness of methods applied and determines if adjustments should be made in light of market changes, events affecting the issuer, or other factors. If the Adviser determines that a valuation method may no longer be appropriate, another valuation method may be selected, or the Valuation Committee will be convened to consider the matter and take any appropriate action in accordance with procedures set forth by the Board. The Board shall review the appropriateness of the valuation methods and these methods may be amended or supplemented from time to time by the Valuation Committee. In addition, the Funds may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. (B) Fair Value Measurements: The Funds follow fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. 27 March 31, 2013 Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Funds’ investments in securities as of March 31, 2013: Investments in Securities: Description Level 1 Level 2 Level 3 Total Value Line Small Cap Opportunities Fund, Inc. Common Stocks $ $
